Citation Nr: 0508013	
Decision Date: 03/18/05    Archive Date: 03/30/05

DOCKET NO.  03-31 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
thoracic paraspinous muscle strain.  


ATTORNEY FOR THE BOARD

S. Kim, Counsel


INTRODUCTION

The veteran had active military service from June 1999 to 
February 2002.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a January 2003 rating decision from the Oakland, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO) that granted service connection and an initial 
noncompensable rating for thoracic paraspinous muscle strain 
from February 22, 2002.  



Although a September 2004 rating decision increased the 
initial rating to 10 percent from February 22, 2002, the 
claim for an initial rating in excess of 10 percent remains 
before the Board because the veteran is presumed to seek the 
maximum benefit allowed by law or regulations, where less 
than the maximum benefit is awarded.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  A March 2004 VA report of contact 
documented the veteran's desire to pursue this appeal in 
spite of having received a total rating based upon individual 
unemployability (TDIU), which was effective May 25, 2003.  


FINDINGS OF FACT

1.  At the March 2002 and August 2004 VA examinations, the 
veteran reported that she was receiving no physician's 
treatment for her back other than "waiting for a referral 
for physical therapy" in August 2004.  

2.  The veteran's 2003 formal application for TDIU documented 
that she had consistently worked 40 hours per week since 
leaving service, and the August 2004 VA examiner confirmed 
that the veteran was currently unemployed simply because she 
had failed to pass a background check.  

3.  Thoracic spine range of motion is flexion limited to 90 
degrees, extension limited to 20 degrees, right lateral 
bending limited to 30 degrees, left lateral bending limited 
to 30 degrees, right lateral rotation limited to 30 degrees, 
and left lateral rotation limited to 0 degrees.  




CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for thoracic paraspinous muscle strain are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.71a, 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 
5243 (2004) (effective from September 26, 2003); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5291 (2003) (effective prior to 
September 26, 2003); 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003) (effective from September 23, 2002 to September 26, 
2003); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002) 
(effective prior to September 23, 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Fulfillment of VA's duty to assist and inform the veteran

The claim may be adjudicated on the merits because the VA has 
fulfilled its duty to assist and inform the veteran in the 
development of the claim in compliance with The Veterans 
Claims Assistance Act of 2000.  The VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the VA.  38 U.S.C.A. § 5103A (West 2002).  
The VA shall also notify the claimant and the claimant's 
representative, if any, of the evidence that is necessary to 
substantiate the claim, which evidence the claimant is to 
provide, which evidence the VA will attempt to obtain for the 
claimant, and the period of time in which the claimant is 
allowed to respond to notices.  See 38 U.S.C.A. § 5103(a) 
(West 2002); Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1348 (Fed. Cir. 2003).  

The veteran received a VA general medical examination in 
March 2002 and a VA spine examination in August 2004.  The 
veteran filed several lay statements with the RO.  The 
veteran's October 2003 substantive appeal requested a central 
office hearing before the Board, and the veteran's November 
2003 lay statement changed her request to a video hearing 
before the Board at a regional office.  In January 2005, the 
RO mailed notice of a scheduled February 2005 video Board 
hearing to the veteran at her last known address.  38 C.F.R. 
§ 19.76 (2004).  The veteran is presumed to have received the 
January 2005 letter because it was not returned in the mail.  
The law requires only that the VA mail a notice; it then 
presumes the regularity of the administrative process "in the 
absence of clear evidence to the contrary."  Mindenhall v. 
Brown, 7 Vet. App. 271, 274 (1994).  In spite of her request 
for a video Board hearing, the veteran failed to appear at 
the scheduled February 2005 hearing.  She did not request or 
file a motion for a new hearing, and she did not explain why 
she failed to appear.  Therefore, the Board will adjudicate 
the case based on the current evidence of record as though 
the veteran's request for a hearing had been withdrawn.  
38 C.F.R. § 20.704(d) (2004).

The RO's April 2004 letter, the October 2003 statement of the 
case, and the September 2004 supplemental statement of the 
case informed the veteran of applicable laws and regulations, 
including applicable provisions of The Veterans Claims 
Assistance Act of 2000, the evidence needed to substantiate 
the claim, and which party was responsible for obtaining the 
evidence.  In these documents, the VA informed the veteran 
that it would obtain the available records in the custody of 
federal departments and agencies and request medical records 
from the identified private health care providers.  The 
veteran was informed that it was her responsibility to 
identify health care providers with specificity, that it was 
her responsibility to provide the evidence in her possession 
that pertained to the claim, and that it still remained her 
ultimate responsibility to obtain any lay statements and 
private medical evidence needed to support her claim.  

The VA has fulfilled its duty to assist and inform the 
veteran.  She was informed of new and applicable laws and 
regulations and of the evidence needed to substantiate the 
claim.  She was told which party was responsible for 
obtaining the evidence and provided ample opportunity to 
present such evidence.  The VA has obtained the identified 
pertinent records in its possession or confirmed the 
unavailability of such.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112, 
117-121 (2004).  




Entitlement to an initial rating in excess of 10 percent for 
thoracic paraspinous muscle strain

The January 2003 rating decision granted service connection 
and an initial noncompensable rating for thoracic paraspinous 
muscle strain from February 22, 2002, and the veteran 
perfected a timely appeal of the initial rating.  The 
September 2004 rating decision increased the initial rating 
to 10 percent from February 22, 2002.  

For the veteran to prevail in a claim for increased rating, 
the evidence must show that her service-connected disability 
has caused greater impairment of her earning capacity in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2004).  The rating for a physical disability must be 
considered from the point of view of the veteran working or 
seeking work and the ability of the veteran's body as a 
whole, or of a system or organ of the body, to function under 
the ordinary conditions of daily life, including employment 
and self-support.  It is the responsibility of the rating 
specialist to interpret examination reports in light of the 
whole recorded history and to reconcile various reports into 
a consistent picture so that the current rating accurately 
reflects the present disability.  See 38 C.F.R. §§ 4.1, 4.2, 
4.10.  The VA has a duty to acknowledge and consider all 
regulations which are potentially applicable based upon the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  

The veteran's disability is currently evaluated under the 
analogous criteria for lumbosacral or cervical strain.  
38 C.F.R. § 4.71a, Diagnostic Code 5237.  Given the diagnoses 
and findings of record, the Board will consider whether a 
higher rating is warranted for thoracic paraspinous muscle 
strain under the criteria for limitation of motion of the 
dorsal spine (Diagnostic Code 5291), lumbosacral or cervical 
strain (Diagnostic Code 5237), and intervertebral disc 
syndrome (Diagnostic Codes 5293 and 5243) from February 22, 
2002, the day after the veteran's separation from service.  

The veteran is already in receipt of a rating equal to the 
maximum 10 percent available under the criteria for 
limitation of motion of the dorsal spine.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5291 (2003) (effective prior to 
September 26, 2003).  

The Board will next consider whether a higher rating is 
warranted under the analogous rating criteria for lumbosacral 
or cervical strain.  Under the criteria effective from 
September 26, 2003, lumbosacral or cervical strain is 
assigned a 10 percent evaluation for incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months, a 20 percent evaluation 
for incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 12 
months, a 40 percent evaluation for incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months, and a 60 percent 
evaluation for incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  An 
incapacitating episode is a period of acute signs and 
symptoms that requires bed rest prescribed by a physician and 
treatment by a physician.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5237 (2004) (effective from September 26, 2003).  

A 20 percent rating is not in order because the evidence 
shows fewer than two weeks of incapacitating episodes during 
the past 12 months.  The August 2004 VA examiner opined that 
the veteran had some functional loss due to pain, weakened 
movement, excess fatigability, incoordination, and painful 
motion and opined that, during periods of exacerbation, she 
would have 10 percent worsening of such conditions.  The 
veteran complained of unrelieved moderate-to-severe back pain 
in March 2002 and August 2004, but it turned out that she was 
receiving no physician's treatment for her back other than 
"waiting for a referral for physical therapy" in August 
2004.  The evidence showed no record of incapacitating 
episode in the past 12 months that required bed rest 
prescribed by a physician or treatment by a physician.  In 
March 2002, there was a normal spinal curvature and no gross 
abnormality, and her gait was within normal limits.  Although 
the veteran sloped forward with slumping shoulders, exhibited 
an S-shaped thoracolumbar curvature of the spine, and 
experienced moderate tenderness in the mid thoracolumbar 
spine in August 2004, her gait was normal, and she could walk 
on her heels and toes in March 2002 and August 2004.  An x-
ray of the thoracic spine was negative in March 2002, and 
sensation was intact to light touch in the upper extremities 
in August 2004.  

In April 2002, the veteran's private chiropractor noted that 
she had lost only one day from work, which was to attend that 
day's chiropractic appointment.  The veteran's 2003 formal 
application for TDIU stated that she had worked at the front 
desk of a fitness club for 40 hours per week from April 2003 
to June 2003, with no time lost from work.  She had worked in 
security for an auto auction center for 40 hours per week 
from June 2003 to August 2003, with no time lost from work, 
and she had worked in retail for a casino for 40 hours per 
week from March 2003 to the present, with no time lost from 
work.  The August 2004 VA examiner noted that the veteran was 
currently unemployed simply because she had failed to pass a 
background check.  The evidence shows fewer than the two 
incapacitating episodes during the past 12 months required 
for a higher rating under the analogous criteria for 
lumbosacral or cervical strain.  

Finally, the Board will consider whether a higher rating is 
justified under the three possible analogous rating criteria 
for intervertebral disc syndrome.  For the period prior to 
September 23, 2002, the Board will apply only the oldest 
criteria.  For the period from September 23, 2002 to 
September 26, 2003, the Board will apply the more favorable 
of the two older criteria.  For the period from September 26, 
2003, the Board will apply the most favorable of the three 
criteria for intervertebral disc syndrome.  See VAOPGCPREC 3-
2000 (April 10, 2000).  

A higher rating is not justified under the oldest of the 
three rating criteria for intervertebral disc syndrome.  
Effective prior to September 23, 2002, mild intervertebral 
disc syndrome was assigned a 10 percent evaluation.  Moderate 
intervertebral disc syndrome with recurring attacks was 
assigned a 20 percent evaluation.  Severe intervertebral disc 
syndrome with recurring attacks and intermittent relief was 
assigned a 40 percent evaluation.  Pronounced intervertebral 
disc syndrome with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc and little 
intermittent relief was assigned a 60 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002) (effective 
prior to September 23, 2002).  

A higher rating is not justified because the evidence shows 
no more than mild symptoms of thoracic paraspinous muscle 
strain.  Although the veteran subjectively complained of 
unrelieved moderate-to-severe back pain in March 2002 and 
August 2004, the fact is that she did not deem her back 
problems serious enough to seek a physician's treatment.  At 
the time of the March 2002 and August 2004 VA examinations, 
she had seen a private chiropractor for several months in 
2002 but had received no post-service treatment by a 
physician other than "waiting for a referral for physical 
therapy" in August 2004.  The evidence showed none of the 
recurring attacks, demonstrable muscle spasm, absent ankle 
jerk, or other neurological findings of the thoracic spine 
required for a higher rating.  The mild spasm documented in 
August 2004 was located at the L4-S1 level.  

A rating higher than 10 percent is not in order under the 
criteria effective from September 23, 2002 to September 26, 
2003, in which intervertebral disc syndrome (preoperatively 
or postoperatively) was evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining separate evaluations of its chronic 
orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
resulted in the higher evaluation.  An "incapacitating 
episode" was a period of acute signs and symptoms due to 
intervertebral disc syndrome that required bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurological manifestations" meant 
orthopedic and neurological signs and symptoms resulting from 
intervertebral disc syndrome that were present constantly, or 
nearly constantly.  A 10 percent evaluation was assigned for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months.  A 20 percent evaluation 
was assigned for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
A 40 percent evaluation was assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months.  A 60 percent evaluation was assigned for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least six weeks during the past 
twelve months.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003) (effective from September 23, 2002 to September 26, 
2003).  

A higher rating is not in order under the criteria effective 
from September 23, 2002 to September 26, 2003 because the 
evidence shows that the veteran has not experienced 
incapacitating episodes having a total duration of at least 
two weeks during the past 12-month period with acute signs 
and symptoms that required bed rest prescribed by a physician 
or treatment by a physician.  The March 2002 and August 2004 
VA examiners noted that the veteran had seen no physician 
since service for her back complaints.  

A higher rating is not justified under the criteria effective 
from September 26, 2003, in which intervertebral disc 
syndrome (preoperatively or postoperatively) is rated either 
under the general rating formula for diseases and injuries of 
the spine or under the formula for rating intervertebral disc 
syndrome based on incapacitating episodes, whichever method 
results in higher evaluation when all disabilities are 
combined under 38 C.F.R. § 4.25.  If rated under the general 
rating formula for diseases and injuries of the spine, a 10 
percent evaluation is assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.  A 20 
percent evaluation is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 30 percent evaluation is 
assigned for forward flexion of the cervical spine to 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine.  A 40 percent evaluation is assigned for 
unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine to 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent evaluation is assigned for unfavorable 
ankylosis of the entire thoracolumbar spine with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  A 100 percent evaluation is 
assigned for unfavorable ankylosis of the entire spine with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  If rated under 
the formula for rating intervertebral disc syndrome based on 
incapacitating episodes, intervertebral disc syndrome is 
assigned a 10 percent evaluation for incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months, a 20 percent evaluation 
for incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 12 
months, a 40 percent evaluation for incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months, and a 60 percent 
evaluation for incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2004) (effective 
from September 26, 2003).  

A rating higher than 10 percent is not justified under the 
criteria effective from September 26, 2003 because the worst 
range of thoracic spine motion was flexion limited to 90 
degrees at the March 2002 VA examination and extension 
limited to 20 degrees, right lateral bending limited to 30 
degrees, left lateral bending limited to 30 degrees, right 
lateral rotation limited to 30 degrees, and left lateral 
rotation limited to 0 degrees at the August 2004 VA 
examination.  The combined range of motion of the 
thoracolumbar spine was 200 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

A 20 percent rating is not in order because flexion of the 
thoracolumbar spine was greater than 60 degrees and because 
the combined range of motion of the thoracolumbar spine was 
greater than 170 degrees.  Although there was an S-shaped 
thoracolumbar curvature of the spine in August 2004, the VA 
spine examiner characterized it as mild.  The mild spasm 
documented in August 2004 was located at the L4-S1 level 
rather than in the thoracic spine.  The evidence did not show 
ankylosis and did not show that the veteran experienced 
incapacitating episodes having duration of at least two weeks 
during the past 12-month period with acute signs and symptoms 
that required bed rest prescribed by a physician or treatment 
by a physician.  For these reasons, a higher rating is not 
justified under the criteria effective from September 26, 
2003.  

For all these reasons, the initial 10 percent rating for 
thoracic paraspinous muscle strain should continue.  When 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  The evidence is not so evenly 
balanced that there is doubt as to any material issue.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2004); Ortiz v. 
Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).  

An extraschedular rating is not warranted because exceptional 
circumstances have not been demonstrated.  See Smallwood v. 
Brown, 10 Vet. App. 93, 97-98 (1997); 38 C.F.R. 
§ 3.321(b)(2004).  The veteran's thoracic paraspinous muscle 
strain has not caused frequent hospitalizations or marked 
interference with employment.  The veteran told the March 
2002 and August 2004 VA examiners that she had been receiving 
no treatment for her back other than "waiting for a referral 
for physical therapy" in August 2004.  Her 2003 formal 
application for TDIU documented that she had consistently 
worked 40 hours per week since leaving service, and the 
August 2004 VA examiner confirmed that the veteran was 
currently unemployed simply because she had failed to pass a 
background check.  Therefore, referral for consideration of 
an extraschedular rating is not currently warranted.  




ORDER

Entitlement to an initial rating in excess of 10 percent for 
thoracic paraspinous muscle strain is denied.  



	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


